DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes claims 1-20 are drawn to the embodiment of figure 1A due to the language “continuous curve extending to a crest and sloping distally”. Thus, the applicant is seen as provisionally electing the embodiment of figure 1A. If claims are later added drawn to the other embodiments of applicants application, these claims will be withdrawn under election by original presentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 7 recites the limitation "the first and second lumens" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes a second lumen has not been previously claimed. 


Claim 15 recites the limitation “substantially transverse across the longitudinal axis”. This limitation is indefinite because it is unclear what is meant by substantially transverse. For examination purposes, this is being interpreted as passing above or below the longitudinal axis from a side view (as applicant’s figure 1A does). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Raschdorf (20090163934).

As to claim 1 as best understood, Raschdorf discloses: A delivery device (see figure 6C-6D) for delivering a detachable medical implant (see figure 7a) comprising: an elongated delivery member (30); an engagement portion (distal end of 30, including 30A) at a distal end of the elongated delivery member (see figure 6C); and a lumen extending through the engagement portion configured to accommodate an activation wire (see lumen that 34 passes through in figure 6C, structured to hold a wire); wherein the engagement portion includes an engagement surface having a continuous curve extending substantially transversely across the lumen at an angle (see figure below), the continuous curve extending to a crest (see figure below) and sloping distally (see figure below).


    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale

As to claim 2, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the continuous curve extends across the lumen at a plurality of locations along the lumen (see figure 6C).

As to claim 3, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein a first portion of the continuous curve proximal to the crest faces in a substantially proximal direction and wherein a second portion of the continuous curve distal to the crest faces in a substantially distal direction (see figure below).

    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale

As to claim 4, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the lumen (see figure 6C, section directly below 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.

    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale
 

As to claim 5, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the crest has a height measured from an outer surface of the elongate delivery member that is less than a diameter of the elongate delivery member (see figure below).

    PNG
    media_image4.png
    627
    1027
    media_image4.png
    Greyscale

As to claim 6, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the engagement surface extends across a diameter of the elongate delivery member (see figure 6C). 

As to claim 15 as best understood, Raschdorf discloses: A delivery device (device of figure 6c-6d) for delivering a detachable medical implant (see figure 7A) comprising: an elongated delivery member (30) having a longitudinal axis (axis down middle of 30); an engagement surface (distal end of 30 where 30A is located, see figure 6C) at a distal end of the elongated delivery member having a continuous curve extending substantially transversely across the longitudinal axis at an angle to a crest and continues sloping distally (see figure below); and a lumen extending through the engagement surface at least three locations (see figure below).


    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    873
    979
    media_image5.png
    Greyscale


As to claim 16, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein at least one of the three locations is proximal to the crest and at least one of the three locations is distal to the crest (see second figure above).

As to claim 17, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein a first portion of the continuous curve proximal to the crest faces in a 

    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale

As to claim 18, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the lumen (see figure 6C, section directly above 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.


    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale

 As to claim 19, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the crest has a height less than a diameter of the elongate delivery member (see figure below).


    PNG
    media_image4.png
    627
    1027
    media_image4.png
    Greyscale

As to claim 20, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the engagement surface extends across a diameter of the elongate delivery member (see figure 6C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (8317821) in view of Raschdorf (20090163934).

As to claim 7, Ashby discloses: A medical delivery system (system of figures 1C) comprising: a delivery device comprising: an elongated delivery member (70); a first engagement portion (74/67, see figure 1C-1D) at a distal end of the elongated delivery member; and a first lumen extending through the first engagement portion (see figure 1C where 78 passes through); an implantable device (see figures 1A-1B) comprising: a medical device portion (portion being implanted, see figure 1A); and a second engagement portion (72/65) at a proximal end of the implantable device (see figure 1C-1D); an activation wire (78) configured to simultaneously occupy the first and second lumens (see figure 1C).
Ashby fails to directly disclose a device using a first engagement surface with a continuous curve extending to a crest and continues sloping distally and a second engagement surface with a continuous curve extending to a crest and 21continues sloping proximally, the second engagement surface configured to engage the first engagement surface.
In the same field of endeavor, namely medical device release mechanism, Raschdorf teaches a release mechanism using a first engagement surface (30a) with a continuous curve extending to a crest and continues sloping distally (see figure below) and a second engagement surface (28a) with a continuous curve extending to a crest and 21continues sloping proximally (see figure below), the second engagement surface configured to engage the first engagement surface (see figure below).

    PNG
    media_image6.png
    726
    856
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the release mechanism of Ashby that allows the user to release the medical device via disengaging the lock, for the curved release resilient mechanism of Raschdorf since these mechanisms perform the same function of using an internal locking member to release a delivery system from a medical device. Simply substituting one release means for another would yield the predicable result of allowing a user to release a device at a target location. See MPEP 2143. Examiner notes the release mechanism are being substituted here, so once the combination is made, the curved release mechanism of Raschdorf will be used to 

As to claim 8, the combination of Ashby and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein a first portion of the first engagement surface that is proximal to the crest faces in a substantially proximal direction and wherein a second portion of the first engagement surface that is distal to the crest faces in a substantially distal direction (see attached figures below).

    PNG
    media_image7.png
    841
    685
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale

As to claim 9, the combination of Ashby and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other (see paragraph 0108 and figures 6C-6D).
However even if the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other isn’t explicitly taught by the current combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the connection so that the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other to prevent debris from entering the mechanism and increasing with the release during delivery into the body. 

As to claim 10, the combination of Ashby and Raschdorf discloses the invention of claim 9, the combination further discloses: wherein the substantially continuous outer surface is a cylindrical shape (see explanation below). Examiner notes the device of figure 1C in Ashby is cylindrical and when the combination is made, the substantially continuous outer surface will be a cylindrical shape.

As to claim 11, the combination of Ashby and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein a portion of the first engagement portion is proximal to the second engagement portion when the first engagement portion is engaged with the second engagement portion (see figure below).

    PNG
    media_image8.png
    826
    979
    media_image8.png
    Greyscale


As to claim 12, the combination of Ashby and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the first lumen (see figure 6C, section directly above 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.

    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    627
    1027
    media_image4.png
    Greyscale

As to claim 14, the combination of Ashby and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the first engagement surface extends across a diameter of the elongate delivery member (see figures 6c-6d of Raschdorf).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Trommeter (20120046687): teaches shape of release mechansim

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771